                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


In Re:                                                      8:19CV549

RICARDO MONTILLA, IV,
                                                              ORDER
                     Applicant.



         After reviewing Montilla’s Motion for Leave to File Response, (Filing No.
19) and its accompanying proposed brief, and AG Processing, Inc.’s objection to
that motion, (Filing No. 20),

         IT IS ORDERED:

         1)    AG Processing’s objection, (Filing No. 20), is overruled.

         2)    Montilla’s motion, (Filing No. 19), is granted, and Montilla shall
               separately file his brief in response to AG Processing’s Sur-Reply, a
               copy of which is attached to Montilla’s motion, on or before April 2,
               2020.

         3)    This matter will be deemed fully submitted on April 3, 2020.


         Dated this 30th day of March, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
